ACCEPTED
                                                                        03-14-00375-CV
                                                                                6671000
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   8/26/2015 6:03:02 PM
                                                                      JEFFREY D. KYLE
                     No. 03-14-00375-CV                                          CLERK




               In the             FILED IN
                           3rd COURT OF APPEALS

       Third Court of Appeals  AUSTIN, TEXAS
                           8/26/2015 6:03:02 PM

           Austin, Texas     JEFFREY D. KYLE
                                   Clerk
                         _______________

                   AUSPRO ENTERPRISES, LP,
                                              Appellant,
                               v.

           TEXAS DEPARTMENT OF TRANSPORTATION,
                                       Appellee.
                     _______________

       On Appeal from the 345th Judicial District Court of
                    Travis County, Texas
                     _______________

APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
      SUPPLEMENTAL REPLY ON REED V. TOWN OF GILBERT
                    _______________

                             Meredith B. Parenti
                             State Bar No. 00797202
                             PARENTI LAW PLLC
                             7500 San Felipe, Suite 600
                             Houston, Texas 77063
                             [Tel] (281) 224-5848
                             [Fax] (281) 605-5677
                             meredith@parentilaw.com
                             Counsel for Appellant
                             AusPro Enterprises, LP
                I DENTITIES   OF   P ARTIES   AND   C OUNSEL

      The following is a complete list of the parties, attorneys, and any other

person who has any interest in the outcome of this appeal.

Defandant/Appellant:

AusPro Enterprises, LP

Counsel for Defendant/Appellant:

Meredith B. Parenti
State Bar No. 00797202
PARENTI LAW PLLC
7500 San Felipe, Suite 600
Houston, Texas 77063
[Tel] (281) 224-5848
[Fax] (281) 605-5677
meredith@parentilaw.com

Plaintiff/Appellee:

Texas Department of Transportation

Counsel for Plaintiff/Appellee:

Douglas Geyser
Assistant Solicitor General
Matthew Bohuslav
Assistant Attorney General, Transportation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
[Tel] (512) 936-2540
[Fax] (512) 472-3855
douglas.geyser@texasattorneygeneral.gov
matthew.bohuslav@texasattorneygeneral.gov




                                      2
TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant AusPro Enterprises, LP files this unopposed motion for a

30-day extension of time in which to file Appellant’s Supplemental Reply on

Reed v. Town of Gilbert, which is currently due on September 8, 2015.

Counsel for Appellant has several upcoming deadlines in other cases,

including responses and reply briefing in Grupo Mexico, S.A.B. de C.V. v.

SAS Asset Recovery, Ltd., Misc. Action No. 3-14 MC-073-G-BH, in the

United States District Court for the Northern District of Texas and No. 15-

10300, in the United States Court of Appeals for the Fifth Circuit; response

briefing in Martin v. Andrews Kurth LLP, No. 2013-61098, in the District

Court of Harris County, Texas; and an amicus brief in Fisher v. University of

Texas, No. 14-981, in the Supreme Court of the United States. As a result,

counsel needs additional time to prepare AusPro’s supplemental reply

addressing the impact of the Supreme Court’s decision in Reed on this case.

      Appellant has not requested any previous extensions of time to file the

supplemental reply. The Court granted three previous requests for extension

of time to file AusPro’s opening brief. Appellee Texas Department of

Transportation does not oppose this request for an extension. This extension

is not sought for delay, and no party will be prejudiced if it is granted. With




                                       3
a 30-day extension, Appellant’s supplemental reply would be due on

October 8, 2015.

                                  PRAYER

      For the above reasons, Appellant respectfully requests a 30-day

extension of time to file its supplemental reply on Reed.

                                       Respectfully submitted,

                                       /s/ Meredith B. Parenti
                                       Meredith B. Parenti
                                       PARENTI LAW PLLC
                                       7500 San Felipe, Suite 600
                                       Houston, Texas 77063
                                       Tel: (281) 224-5848
                                       Fax: (281) 605-5677
                                       meredith@parentilaw.com
                                       Counsel for Appellant
                                       AusPro Enterprises, LP




                                      4
                      CERTIFICATE OF CONFERENCE

     I certify that on August 26, 2015, I conferred with counsel for
Appellee, who represented that Appellee does not oppose this motion.

                                      /s/ Meredith B. Parenti
                                      Meredith B. Parenti

                         CERTIFICATE OF SERVICE

      I certify that on August 26, 2015, I served by a copy of this Motion on
the following party via email and through the Court’s electronic filing
system:

Douglas Geyser
Assistant Solicitor General
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Counsel for Appellee Texas Department of Transportation

                                      /s/ Meredith B. Parenti
                                      Meredith B. Parenti




                                     5